Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 8, 2021

                                    No. 04-21-00277-CV

                         IN THE INTEREST OF M.C.L.V., a Child
                                     Appellants

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01657
                        Honorable Kimberly Burley, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on September 8, 2021.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court